IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-51098
                        Conference Calendar


UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,
versus

VICTOR MENDEZ-VALERA,

                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                  USDC No. DR-00-CR-199-ALL-WWJ
                       --------------------
                          August 21, 2002

Before HIGGINBOTHAM, DAVIS, and PARKER, Circuit Judges.

PER CURIAM:*

     Court-appointed counsel for Victor Mendez-Valera has

requested leave to withdraw as counsel and has filed a brief in

accordance with Anders v. California, 386 U.S. 738 (1967).

Mendez-Valera has filed a pro se response.     Our independent

review of the record, counsel’s brief, and Mendez-Valera’s

response discloses no nonfrivolous issue.     Accordingly, counsel’s

motion to withdraw is GRANTED.   Counsel is excused from further

responsibilities, and the appeal is DISMISSED.     See 5TH CIR.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-51098
                                -2-

R. 42.2.   Mendez-Valera’s motion for appointment of counsel is

DENIED.